                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:20-cr-436-MOC

UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )
STEVIE LYNN BARDWIL                 )                  AMENDED ORDER
____________________________________)

       THIS MATTER is before the Court on the United States of America’s Motion to Dismiss

without prejudice the above-captioned Bill of Indictment.

       The Court has reviewed the Motion and finds that good cause has been shown to justify

dismissing the Bill of Indictment without prejudice.

       Thus, the Motion is GRANTED.

 Signed: March 19, 2021




      Case 3:20-cr-00436-MOC-DSC Document 50 Filed 03/22/21 Page 1 of 1
